Opinion issued August 1, 2013




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-13-00557-CR
                                    ____________

                   TIMOTHY DAVID CHATMON, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 268th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 12-DCR-061412


                           MEMORANDUM OPINION

      Appellant Timothy David Chatmon pleaded guilty to the felony offense of

injury to a child. The trial court found appellant guilty, and in accordance with the

terms of appellant’s plea agreement with the State, sentenced appellant to

confinement for 15 years in the Institutional Division of the Texas Department of
Criminal Justice. Appellant has filed a pro se notice of appeal. We dismiss the

appeal.

      In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargain case and that the

appellant has no right of appeal, and that the appellant has waived the right to

appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports the trial court’s

certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005);

Breazeale v. State, 683 S.W.2d 446, 450 (Tex. Crim. App. 1984).                Because

appellant has no right of appeal, we must dismiss this appeal. See Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having

jurisdiction to ascertain whether an appellant who plea-bargained is permitted to

appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal.”).




                                             2
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3